[Cite as State v. El-Jones, 2012-Ohio-4134.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.     26136

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
ELOHIM EL-JONES                                       COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 11 01 0136

                                 DECISION AND JOURNAL ENTRY

Dated: September 12, 2012



        MOORE, Presiding Judge.

        {¶1}     Defendant-Appellant, Elohim El-Jones, appeals from his convictions in the

Summit County Court of Common Pleas. This Court affirms in part and reverses in part.

                                                 I.

        {¶2}     A fight between Mr. El-Jones and Michael Kirksey, the victim in this case, broke

out at Chapel Hill Mall on the night of August 15, 2009. At some point during the altercation,

Mr. El-Jones’ pregnant girlfriend, Jazmine Lee, had bleach thrown into her face. Monica Jones,

another mall patron, came to Lee’s aid when she saw that Lee was injured. Lee then went to the

hospital with a friend, Unique Brown. The following night, Mr. El-Jones, Lee, and Brown drove

to a section of low-income housing in Akron known as The Rosemary. Lee and Brown stayed

with the car while Mr. El-Jones walked off on his own. At some point, Monica Jones, the

woman who had helped Lee at the mall the previous night, approached the car. Jones lived in an
                                               2


apartment at The Rosemary and recognized Lee from the mall. Mr. El-Jones later came back to

the car and told Lee and Brown to leave without him.

       {¶3}    The same night that Mr. El-Jones and his female companions drove to The

Rosemary, Kirksey was watching a football game at his aunt’s apartment, located within The

Rosemary. It was dusk outside when a female neighbor and family friend, Jennette Bland,

entered the apartment and walked to the bathroom, indicating that she was in need of a tissue.

Bland spoke to someone on her cell phone as she left the bathroom and ran out the front door,

passing Kirksey who was sitting in a chair nearest the window. As Bland ran out the front door,

Kirksey’s aunt, Nerieda Riley, observed a black man standing just outside the window of her

ground-level apartment. She then heard a series of pops and realized that someone was shooting

into the apartment. During the incident, Riley sustained a gunshot wound to her leg. Kirksey

sustained four gunshot wounds, one of which was fatal. Before he died, Kirksey repeatedly said

“Prophet.” Numerous individuals identified “Prophet” as being the alias of Mr. El-Jones.

       {¶4}   After the shooting Mr. El-Jones told several people that he had been shot in the

stomach and that he needed a ride to the hospital. Teaira Laramore, the daughter of Monica

Jones, offered to drive Mr. El-Jones to the hospital. Another neighbor, Durell Bradley, drove

behind Laramore’s car, but the car drove past the highway exit for the hospitals and continued

onto Tallmadge Avenue.       After exiting at Tallmadge Avenue, Laramore drove to some

apartments on Colonial Hills Drive, a place where Mr. El-Jones had family connections. Bradley

spoke with Mr. El-Jones as he exited Laramore’s car because she was concerned that he was

injured. Mr. El-Jones, however, assured Bradley that he was not injured and showed her his

stomach before running away. He had not been shot. The police quickly identified Mr. El-Jones

as a suspect in the murder of Kirksey, and an arrest warrant for Mr. El-Jones issued within the
                                                3


next few days. Despite an extensive manhunt, the police did not apprehend Mr. El-Jones until

early 2011.

        {¶5}    A grand jury indicted Mr. El-Jones on the following counts: (1) aggravated

murder, in violation of R.C. 2903.01(A), with the specific intent to cause death; (2) murder, in

violation of R.C. 2903.02(B); (3) two counts of felonious assault, in violation of R.C.

2903.11(A)(1)/(A)(2); (4) having weapons while under disability, in violation of R.C.

2923.13(A)(2)/(A)(3); and (5) participating in a criminal gang, in violation of R.C. 2923.42(A).

With the exception of the weapons under disability count, all of the foregoing counts also

contained attendant firearms specifications in violation of R.C. 2941.145. Before trial, the State

dismissed the charge of participating in a criminal gang. A jury then found Mr. El-Jones guilty

of all the remaining charges and specifications. The trial court ultimately sentenced Mr. El-Jones

to 33 years to life in prison.

        {¶6}    Mr. El-Jones now appeals from his convictions and raises eleven assignments of

error for our review.      For ease of analysis, we rearrange and consolidate several of the

assignments of error.

                                               II.

                                 ASSIGNMENT OF ERROR I

        THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR IN
        CLOSING THE COURTROOM AND NOT ALLOWING AN OPEN PUBLIC
        TRIAL IN VIOLATION OF [MR. EL-JONES’] SIXTH AMENDMENT
        RIGHTS.

                                 ASSIGNMENT OF ERROR II

        [MR.] EL-JONES WAS DENIED HIS CONSTITUTIONAL RIGHT TO
        EFFECTIVE ASSISTANCE OF TRIAL COUNSEL WHEN HIS TRIAL
        COUNSEL FAILED TO ARGUE THAT THE COURTROOM SHOULD NOT
        HAVE BEEN CLOSED AS [MR.] EL-JONES WAS ALLOWED TO HAVE
        AN OPEN PUBLIC TRIAL.
                                                   4


                                 ASSIGNMENT OF ERROR III

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR IN
       NOT DECLARING A MISTRIAL DUE TO JUROR MISCONDUCT.

                                 ASSIGNMENT OF ERROR IV

       [MR.] EL-JONES WAS DENIED HIS CONSTITUTIONAL RIGHT TO
       EFFECTIVE ASSISTANCE OF TRIAL COUNSEL WHEN HIS TRIAL
       COUNSEL FAILED TO REQUEST A MISTRIAL DUE TO JUROR
       MISCONDUCT.

       {¶7}    In his first and second assignments of error, Mr. El-Jones argues that the trial

court violated his right to a public trial by closing the courtroom to the public mid-trial and that

his counsel was ineffective for not challenging the court’s ruling.          In his third and fourth

assignments of error, Mr. El-Jones argues that the court erred by not declaring a mistrial for juror

misconduct and that his trial counsel was ineffective for not seeking a mistrial. Because Mr. El-

Jones combines all the foregoing assignments of error in the argument section of his brief, we

also address the assignments of error together.

Public Trial

       {¶8}    The Sixth Amendment to the U.S. Constitution and Article I, Section 10 of the

Ohio Constitution guarantee the right to a public trial. State v. Lane, 60 Ohio St.2d 112, 119

(1979). “The right to a public trial is rudimentary in our judicial system, but, as with most rights,

it is not absolute * * *.” Id. at 121. It is within the authority of a trial court to order the closure

of the proceedings in limited instances. State v. Evans, 9th Dist. No. 07CA009274, 2008-Ohio-

4295, ¶ 15. In those limited instances, the right to a public trial:

       must yield to other interests, such as those essential to the administration of
       justice. A trial judge has authority to exercise control over the proceedings and
       the discretion to impose control over the proceedings. Nonetheless, the
       abridgement of a defendant’s right to a public trial may occur only when
       necessary, and any closure must be narrowly drawn and applied sparingly.
                                                 5


State v. Drummond, 111 Ohio St.3d 14, 2006-Ohio-5084, ¶ 51. When a trial court orders a

partial closure of proceedings, there must be a “substantial reason” to justify the closure. Id. at ¶

53. In addition, “the closure must be no broader than necessary to protect that interest, the trial

court must consider reasonable alternatives to closing the proceeding, and it must make findings

adequate to support the closure.” Id. at ¶ 52, quoting Waller v. Georgia, 467 U.S. 39, 48 (1984).

“This Court reviews a trial court’s decision to exclude spectators from the courtroom under an

abuse of discretion standard * * *.” State v. Powell, 9th Dist. No. 20067, 2001 WL 1162832, *7

(Oct. 3, 2001). An abuse of discretion means that the trial court was unreasonable, arbitrary, or

unconscionable in its ruling. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶9}    The trial court here closed the courtroom to the public during the testimony of the

fifth witness. Before that point, the court had issued multiple warnings to members of the gallery

not to engage in disruptive behavior. The court also had to admonish the gallery members at one

point that they were not to speak to any of the witnesses. The court did so because one of the

witnesses indicated that a gallery member, who the court believed was Mr. El-Jones’ mother

based on a description of her clothing, had spoken with the witness before she took the stand and

suggested that she not testify. During a break in the fifth witness’ testimony, one of the jurors

spoke with the court due to a growing concern among the jurors with the gallery members. The

juror informed the court that some gallery members had started to discuss the case in front of

several jurors after the jurors had been released for the day. The juror asked if the court could

release the jurors at separate intervals in the future so that they would not have to leave together.

The concerns that the single juror raised caused the court to consult all twelve jurors. Apart from

the juror who initially came forward, three other jurors admitted that the gallery members made
                                                6


them feel either uncomfortable or intimidated. None of the jurors expressed disagreement when

the court asked if their preference would be for the gallery to remain empty.

       {¶10} Several witnesses also displayed overt symptoms of having been intimidated. The

court placed on the record that several witnesses were afraid of Mr. El-Jones’ family members,

many of whom were present in the gallery. Multiple witnesses cried on the stand and were

uncooperative in testifying; at times insisting that they could not remember anything that had

happened. One of the witnesses also testified with her hands over her face because she did not

want to be seen. The court noted that numerous family members of both Mr. El-Jones and the

victim came to trial each day and it was not possible to distinguish who belonged to which

family at any given time. Further, the trial judge noted that she was forced to personally speak to

multiple witnesses in order to convey that they had to testify by order of the court. The court

described two of the witnesses as “incredibly fearful” and “very reluctant.” The judge stated that

it was her impression that the witnesses were afraid of testifying in front of the members of the

gallery.

       {¶11} The trial court’s ultimate ruling was that the trial would be closed until the last

witness testified. The court allowed members of the bar, staff, and the media to continue to view

the trial, but excluded other members of the public, including the families of both Mr. El-Jones

and the victim. The court reopened the courtroom to the public at the time of final instructions.

The result of the court’s ruling was that the trial was closed for the remainder of the fifth

witness’ testimony and for the testimony of two additional witnesses.

       {¶12} Based on our review of the record, we cannot conclude that the trial court abused

its discretion by ordering a partial closure of the proceedings. The trial court placed extensive

findings for its decision on the record. See Drummond, 111 Ohio St.3d 14, 2006-Ohio-5084, at ¶
                                                 7


52. Those reasons included the fact that numerous jurors reported feeling either uncomfortable

or intimidated and multiple witnesses struggled to testify in front of the members of the gallery.

Several witnesses cried throughout their testimony, one witness covered her face as she spoke,

and another testified despite a suggestion from a gallery member that she should not. Although

the court had previously admonished the gallery members not to interact with any witnesses,

speak to any jurors, or disrupt the proceedings while observing, the court noted that the gallery

members had not heeded its admonishments. Further, the court noted that the State’s last witness

would be a material witness who was “extremely reluctant” to testify. The court determined that

the only way to safeguard the jurors and witnesses from intimidation was to restrict public access

to the trial. While the court opined that it was primarily the behavior of Mr. El-Jones’ family

members that necessitated the closure, the court found that it was not feasible to try to identify

and restrict all of Mr. El-Jones’ family members from the trial at any given time. See id. (court

must consider reasonable alternatives before closing proceedings).          Accordingly, the court

limited courtroom access to members of the bar, staff, and the media.

       {¶13} “[A] trial judge is responsible for the conduct of a trial and has discretion to issue

reasonable orders excluding spectators in order to protect or to prevent intimidation of a

witness.” State v. Bayless, 48 Ohio St.2d 73, 109 (1976), vacated in part on other grounds, 438

U.S. 911 (1978). In exercising its discretion here, the court determined that a partial closure of

the proceedings to spectators was necessary in order to protect both the jury and the witnesses.

Even so, the court did not restrict all spectators. In particular, the court continued to allow the

media to observe the trial. See Drummond at ¶ 55 (the presence of the media helps to “safeguard

[a defendant’s] right to a public trial”). The court also limited the closure to the testimony of the

remaining witnesses, permitting the trial to reopen to the public at the time of final instructions.
                                                  8


See id. at ¶ 52 (closure must be narrowly tailored). The record supports the conclusion that the

court had a “substantial reason” to justify the partial closure of the proceedings and tailored the

closure to protect the administration of justice while preserving Mr. El-Jones’ right to a public

trial.   See Evans, 2008-Ohio-4295, at ¶ 17-23.        Mr. El-Jones’ first assignment of error is

overruled.

Mistrial

         {¶14} “Mistrials need be declared only when the ends of justice so require and a fair

trial is no longer possible.” State v. Franklin, 62 Ohio St.3d 118, 127 (1991). “The essential

inquiry on a motion for mistrial is whether the substantial rights of the accused are adversely

affected.” State v. Wooden, 9th Dist. No. 21138, 2003-Ohio-1917, ¶ 33, quoting Wadsworth v.

Damberger, 9th Dist. No. 3024-M, 2000 WL 1226620, *2 (Aug. 30, 2000). If a defendant fails

to move for a mistrial once he discovers the grounds that would form the basis for his motion,

then he forfeits all but a claim of plain error. State v. Wood, 9th Dist. No. 06CA0044-M, 2007-

Ohio-2673, ¶ 21-23.

         Under Crim.R. 52(B), [p]lain errors or defects affecting substantial rights may be
         noticed although they were not brought to the attention of the court. By its very
         terms, the rule places three limitations on a reviewing court’s decision to correct
         an error despite the absence of a timely objection at trial. First, there must be an
         error, i.e., a deviation from a legal rule. Second, the error must be plain. To be
         plain within the meaning of Crim.R. 52(B), an error must be an obvious defect in
         the trial proceedings. Third, the error must have affected substantial rights. We
         have interpreted this aspect of the rule to mean that the trial court’s error must
         have affected the outcome of the trial.

(Internal citations and quotations omitted.) State v. Barnes, 94 Ohio St.3d 21, 27 (2002). The

burden is on the party asserting plain error to prove that “the outcome ‘would have been different

absent the error.’” State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, ¶ 17, quoting State v.

Hill, 92 Ohio St.3d 191, 203 (2001).
                                                 9


       {¶15} Mr. El-Jones argues that the court erred by not ordering a mistrial because (1) the

jurors discussed his case in violation of the court’s orders, and (2) three of the jurors engaged in

behavior that warranted their removal. As proof that the jurors were discussing the case in

violation of the court’s order, Mr. El-Jones points to the portion of the transcript in which one

juror spoke to the court about the members of the gallery. The juror notified the court that

members of Mr. El-Jones’ family had spoken about the case in front of the jury and so the jurors

were “just wanting to know if * * * we could be dismissed at separate times so we’re not

intermingling with them.” The court asked what the jury had heard and the juror replied:

“Almost all the jurors have agreed with me that they * * * just heard people talking and saw

people out there * * *.” Mr. El-Jones argues that, because the jurors were instructed not to

discuss the case outside the presence of the court, they violated the court’s orders by discussing

their feelings about their exposure to the members of the gallery.

       {¶16} The trial court instructed the jury not to discuss the case amongst themselves until

the end of trial and the submission of the court’s instructions. There is no evidence that the

jurors discussed the merits of the case or formed an opinion about any of the evidence. The

jurors merely reported having spoken with one another about their individual exposures to the

gallery members so as to identify a collective concern and bring it to the court’s attention. The

court specifically instructed the jury that they were not to speak with anyone connected to the

case about the trial and that no one was to speak about the trial in their presence outside of the

courtroom. The court told the jury: “if anyone would try to talk to you, which is unlikely – but if

that were to happen, you report that immediately to me or my bailiff.”           In bringing their

collective concerns about the gallery members to the court, the jurors were actually following the

court’s instructions, not disobeying them. Mr. El-Jones has not identified any evidence in the
                                               10


record or pointed to any authority that the jury’s conduct here was improper or adversely

affected his substantial rights. See App.R. 16(A)(7). Accordingly, the trial court did not commit

plain error by refusing to grant a mistrial.

       {¶17} Next, Mr. El-Jones argues that the individual conduct of three jurors warranted a

mistrial. The first of those jurors informed the court that he recognized the first police officer

who testified because they went to high school together. The juror indicated that he had not seen

the officer for about nineteen years. The sole purpose of the officer’s testimony was to identify

the crime scene. The officer did not interview any of the witnesses or collect any evidence. In

his brief, Mr. El-Jones simply cites the juror’s admission that he recognized the officer and then

claims that he was prejudiced by that juror remaining on the jury. The record does not support

Mr. El-Jones’ underdeveloped argument. Although the juror went to high school with the

officer, they did not maintain any relationship with one another and had not seen each other for

an extensive period of time. Moreover, the officer’s involvement in the case was minimal. Mr.

El-Jones has not satisfied his burden of demonstrating that the juror’s continued service

prejudiced the outcome in this matter. See Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, at ¶ 17.

As such, a mistrial was not warranted.

       {¶18} As to the other two jurors with whom Mr. El-Jones takes issue, the first expressed

some difficulty focusing on the trial because he had spent the night caring for his newborn child

and the second, while alert, indicated that he could not always keep his eyes open due to

cataracts. The trial judge spoke with both jurors. The first juror assured the judge that he could

remain alert and the record does not contain any indication that the juror experienced any

difficulty remaining attentive once the trial judge spoke with him. The second juror indicated

that he had taken extensive notes and was fully aware of the evidence, but struggled to keep his
                                                11


eyes open at times due to a medical condition. The court later allowed the same juror to wear

sunglasses so that he would not have to close his eyes. The record does not contain any

indication that the second juror had any difficulty in listening to the evidence or understanding

the trial.

         {¶19} There is no evidence that either of the jurors Mr. El-Jones identifies missed any

critical portions of the trial. See State v. Terry, 9th Dist. No. 23043, 2007-Ohio-6790, ¶ 12. The

trial court spoke with both jurors and was satisfied that each could continue to serve. After the

court spoke with the jurors, no further problems arose. Mr. El-Jones has failed to set forth any

specific argument as to how he was prejudiced by the court’s decision to allow both jurors to

continue serving. See App.R. 16(A)(7). Based on our review of the record, Mr. El-Jones has not

demonstrated that the trial court committed plain error by not ordering a mistrial. Mr. El-Jones’

third assignment of error is overruled.

Ineffective Assistance

         {¶20} This Court must analyze claims of ineffective assistance of counsel under a

standard of objective reasonableness. See Strickland v. Washington, 466 U.S. 668, 688 (1984);

State v. Bradley, 42 Ohio St.3d 136, 142 (1989). Under this standard, a defendant must show (1)

deficiency in the performance of counsel “so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment,” and (2) that the errors made by

counsel were “so serious as to deprive the defendant of a fair trial * * *.” Strickland, 466 U.S. at

687. A defendant must demonstrate prejudice by showing that, but for counsel’s errors, there is

a reasonable probability that the outcome of the trial would have been different. Id. at 694. In

applying this test, “a court must indulge a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance * * *.” Id. at 689.
                                                 12


       {¶21} Mr. El-Jones argues that he received ineffective assistance of counsel because his

trial counsel did not object to the partial closing of his trial and did not seek a mistrial based on

juror misconduct. As set forth above, however, the trial court did not abuse its discretion by

ordering the partial closure of the trial, and Mr. El-Jones did not show that the jurors engaged in

any misconduct that adversely affected his substantial rights. Consequently, Mr. El-Jones cannot

demonstrate that he was prejudiced as a result of his counsel’s failure to object to the partial

closure of the trial or to seek a mistrial due to juror misconduct. Strickland at 694. Mr. El-

Jones’ second and fourth assignments of error are overruled.

                                 ASSIGNMENT OF ERROR V

       [MR. EL-JONES’] CONVICTIONS ARE AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE.

                                ASSIGNMENT OF ERROR VI

       THE TRIAL COURT COMMITTED REVERSIBLE AND/OR PLAIN ERROR
       WHEN IT OVERRULED [MR. EL-JONES’] CRIM. R. 29(A) MOTION FOR
       JUDGMENT OF ACQUITTAL BECAUSE THE STATE PRESENTED
       INSUFFICIENT EVIDENCE TO SUSTAIN A CONVICTION.

       {¶22} In his fifth and sixth assignments of error, Mr. El-Jones argues that his

convictions are based on insufficient evidence and are against the manifest weight of the

evidence. Because Mr. El-Jones combines his sufficiency and weight assignments of error in his

brief, we also address the two together. We do not agree that Mr. El-Jones’ convictions are

based on insufficient evidence or are against the manifest weight of the evidence.

       {¶23} “We review a denial of a defendant’s Crim.R. 29 motion for acquittal by

assessing the sufficiency of the State’s evidence.” State v. Frashuer, 9th Dist. No. 24769, 2010-

Ohio-634, ¶ 33. In order to determine whether the evidence before the trial court was sufficient
                                                13


to sustain a conviction, this Court must review the evidence in a light most favorable to the

prosecution. State v. Jenks, 61 Ohio St.3d 259, 273 (1991).

       An appellate court’s function when reviewing the sufficiency of the evidence to
       support a criminal conviction is to examine the evidence admitted at trial to
       determine whether such evidence, if believed, would convince the average mind
       of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is
       whether, after viewing the evidence in a light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime
       proven beyond a reasonable doubt.

Id. at paragraph two of the syllabus; see also State v. Thompkins, 78 Ohio St.3d 380, 386 (1997).

“In essence, sufficiency is a test of adequacy.” Thompkins at 386.

       {¶24} Mr. El-Jones does not challenge any particular element of any of his convictions

for aggravated murder, murder, felonious assault, or having weapons while under disability.

Instead, he focuses only on the State’s proof of identity, arguing that there was no proof that he

perpetrated the crimes. See State v. Flynn, 9th Dist. No. 06CA0096-M, 2007-Ohio-6210, ¶ 12

(“[I]dentity is an element that must be proven by the state beyond a reasonable doubt * * *.”).

       {¶25} Lee testified that Mr. El-Jones is the father of her child and that she, Mr. El-Jones,

and Brown were at Chapel Hill Mall on August 14, 2009, when Mr. El-Jones engaged in a

physical altercation with two men. Lee was pushed down and had bleach thrown in her eyes by

an unknown individual. Another woman Lee did not know, who the State later identified as

Monica Jones, helped Lee clean the bleach from her eyes.       Lee then went to the hospital with

Brown and lost track of Mr. El-Jones. Mr. El-Jones contacted Lee the next day.

       {¶26} Lee testified that the following evening Mr. El-Jones asked her for a ride to The

Rosemary. Lee was vaguely familiar with the apartment complex, but unaware of Mr. El-Jones’

reasons for wanting to go there. Once they arrived, Mr. El-Jones left on foot and Lee stayed at

the car along with Brown. Jones then approached Lee’s car and asked if Lee remembered her.
                                                 14


Lee recognized the woman as the woman who had helped her at Chapel Hill Mall the previous

night, and the two women spoke for a while. Lee testified that, after an unspecified period of

time, Mr. El-Jones came back to the car and told her and Brown to leave. Lee observed that Mr.

El-Jones was holding himself and acting like he was hurt, but insisted that she leave. Lee drove

to the apartment of one of Mr. El-Jones’ relatives on Colonial Hills Drive and waited. Mr. El-

Jones later arrived at the apartment. Lee testified that, after the night of the shooting, she did not

see Mr. El-Jones again until his arrest in 2011. Lee confirmed that Mr. El-Jones was known by

some people by the name “Prophet.”

       {¶27} Jennette Bland testified that she and two other women were sitting on a stoop of

one of the apartments in The Rosemary on the night of the shooting when Mr. El-Jones

approached on foot. Mr. El-Jones spoke to the group for a period of time and described having

been “jumped by Mike” the day before. Bland understood Mr. El-Jones to be referring to

Michael Kirksey. Mr. El-Jones then indicated that he was looking for Kirksey and said he would

“see him later * * *.” Bland stated that she thought Mr. El-Jones meant to fight Kirksey, but that

she later discovered Kirksey had been killed. When Bland referred to Mr. El-Jones by name

during her testimony, she called him “Prophet.”

       {¶28} Durell Bradley, another resident of The Rosemary, testified that she ran outside

on the night of the shooting when she heard screaming. Bradley recognized Mr. El-Jones

standing near Monica Jones’ car and seeking a ride to the hospital. At that point, Mr. El-Jones

was holding his stomach and indicating that someone had shot him. Bradley had difficulty

finding her car keys. By the time she found them, Mr. El-Jones had gotten into Jones’ car with

Jones’ daughter, Teaira Laramore. Bradley decided to follow Laramore and Mr. El-Jones in her

own car. Rather than drive to the hospital, Laramore drove Mr. El-Jones to an apartment
                                                15


complex located off Tallmadge Avenue with Bradley following behind them. When Mr. El-

Jones exited the car, Bradley also exited her car and insisted that Mr. El-Jones go to the hospital.

At that pointed, Mr. El-Jones assured Bradley that he was not injured and showed her his

stomach before running away. Bradley did not learn that Kirksey had been killed until she

returned to The Rosemary.        Like Bland, Bradley referred to Mr. El-Jones as “Prophet”

throughout her testimony.

       {¶29} Nerieda Riley testified that her nephew, Kirksey, came to her house on the

evening of the shooting to watch a football game. Kirksey sat in a chair nearest the door as the

game reached half-time. Before the shooting took place, Riley saw a dark figure outside her

apartment’s front window. She then heard gunfire. Kirksey was shot four times, but managed to

run from the chair and climb to the top of the stairs at the apartment before collapsing. Riley

also sustained a gunshot wound to the leg. Before he died, Riley repeatedly heard Kirksey say

the name “Prophet.”

       {¶30} Detective Sergeant David Garro of the Akron Police Department testified that he

investigated Kirksey’s murder and spoke to numerous witnesses shortly after the shooting.

Detective Garro quickly identified Mr. El-Jones as the primary suspect in the shooting and

obtained a warrant for his arrest on or around August 17, 2009. From that point forward,

Detective Garro testified, the police department, its Violent Fugitive Task Force, and the U.S.

Marshals searched for Mr. El-Jones. Detective Garro testified that the police searched Mr. El-

Jones’ residence, spoke with his family, and searched all the places that he might likely be,

including locations in two other states. The police finally apprehended Mr. El-Jones in Akron in

January 2011.
                                                 16


       {¶31} Mr. El-Jones argues that the State failed to prove identity because no one ever

conclusively placed him at Riley’s apartment at the time of the shooting or saw him with a gun.

He further notes that the State was unable to produce any forensic evidence linking him to the

murder. Yet, “[t]he identity of a perpetrator may be established by direct or circumstantial

evidence.” State v. Seabeck, 9th Dist. No. 25190, 2011-Ohio-3942, ¶ 12. The State set forth

evidence that Mr. El-Jones had fought with Kirksey the night before the shooting, rode to The

Rosemary the night of the shooting, and indicated that he was looking for Kirksey directly before

the shooting occurred. The State further introduced evidence that Mr. El-Jones had lied to

several people directly after the shooting about having sustained a gunshot wound in order to

secure a ride from the area.      Mr. El-Jones then evaded arrest for over a year, despite an

outstanding arrest warrant and a manhunt conducted by several law enforcements agencies. See

State v. Nichols, 9th Dist. No. 24900, 2010-Ohio-5737, ¶ 11, quoting State v. Taylor, 78 Ohio

St.3d 15, 27 (1997) (“It is an established principle of law that ‘[f]light from justice * * * may be

indicative of a consciousness of guilt.’”). Viewing the evidence in a light most favorable to the

State, a rational trier of fact could have concluded that the State set forth sufficient evidence that

Mr. El-Jones perpetrated the crimes at issue. Therefore, Mr. El-Jones’ argument that the State

failed to prove identity lacks merit. His sixth assignment of error is overruled.

       {¶32} Mr. El-Jones also argues that his convictions are against the manifest weight of

the evidence. In determining whether a conviction is against the manifest weight of the evidence

an appellate court:

       must review the entire record, weigh the evidence and all reasonable inferences,
       consider the credibility of witnesses and determine whether, in resolving conflicts
       in the evidence, the trier of fact clearly lost its way and created such a manifest
       miscarriage of justice that the conviction must be reversed and a new trial
       ordered.
                                                17


State v. Otten, 33 Ohio App.3d 339, 340 (9th Dist.1986). A weight of the evidence challenge

indicates that a greater amount of credible evidence supports one side of the issue than supports

the other. Thompkins, 78 Ohio St.3d at 387. Further, when reversing a conviction on the basis

that the conviction was against the manifest weight of the evidence, the appellate court sits as the

“thirteenth juror” and disagrees with the factfinder’s resolution of the conflicting testimony. Id.

Therefore, this Court’s “discretionary power to grant a new trial should be exercised only in the

exceptional case in which the evidence weighs heavily against the conviction.” State v. Martin,

20 Ohio App.3d 172, 175 (1st Dist.1983). See also Otten, 33 Ohio App.3d at 340.

       {¶33} Mr. El-Jones does not set forth a separate manifest weight analysis in his brief.

The only portion of his argument that resembles a weight of the evidence argument is his

assertion that Jennette Bland gave inconsistent statements to the police. Based on our review of

the record, we do not agree that Mr. El-Jones’ convictions are against the manifest weight of the

evidence.

       {¶34} Bland admitted in her testimony that she gave varying versions of the events, at

one point telling the police that she saw Mr. El-Jones walking towards Riley’s apartment

window with a gun, but later disclaiming that statement. Bland repeatedly stated during her

testimony that she did not want to testify anymore. She covered her face with her hands during

her testimony, but insisted that she was just nervous and scared because she did not want anyone

to think she was a part of the shooting. Bland was also extremely reluctant to identify Mr. El-

Jones at trial, insisting on pointing at him and refusing to describe him or what he was wearing.

Bland admitted that before she was scheduled to testify at the point the trial was first scheduled,

she received a death threat. Detective Garro confirmed that Bland was afraid at the time the trial

originally was scheduled to go forward. He testified that Bland was taken to a hotel for several
                                                 18


days and kept under police protection. Moreover, Detective Garro explained to the jury that it is

common for witnesses who live in areas like The Rosemary not to want to talk to the police or

cooperate in an investigation because they fear retribution.

       {¶35} The jury was in the best position to view Bland, hear her testimony, and judge her

credibility. State v. Shue, 97 Ohio App.3d 459, 466 (9th Dist.1994) (“Evaluating evidence and

assessing credibility are primarily for the trier of fact.”). Further, even apart from Bland’s

testimony, several other witnesses placed Mr. El-Jones at the scene of the shooting and testified

that he lied about having sustained a gunshot wound in order to secure a ride away from The

Rosemary. The jury also heard testimony that Mr. El-Jones evaded arrest for over a year after

the shooting, despite an outstanding warrant and extensive manhunt. Based on our review of the

record, we cannot say that this is the exceptional case where the jury clearly lost its way by

choosing to believe the State’s version of the events. Otten, 33 Ohio App.3d at 340. Mr. El-

Jones’ fifth assignment of error is overruled.

                                ASSIGNMENT OF ERROR VII

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR IN
       ASSESSING COURT COSTS AGAINST [MR.] EL-JONES WITHOUT
       COMPLYING WITH R.C. 2947.23(A).

                               ASSIGNMENT OF ERROR VIII

       [MR.] EL-JONES WAS DENIED HIS CONSTITUTIONAL RIGHT TO
       EFFECTIVE ASSISTANCE OF COUNSEL AT TRIAL WHEN HIS TRIAL
       COUNSEL FAILED TO ARGUE THAT THE TRIAL COURT’S IMPOSITION
       OF COURT COSTS UNDER R.C. 2947.23(A) WAS DEFECTIVE.

                                ASSIGNMENT OF ERROR IX

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR IN
       ASSESSING ATTORNEY FEES AGAINST [MR. EL-JONES] WITHOUT
       COMPLYING WITH R.C. 2941.51(D), AND NOT DOING SO IN OPEN
       COURT.
                                                  19


       {¶36} In his seventh and ninth assignments of error, Mr. El-Jones argues that the court

erred by imposing costs and attorney fees against him. In his eighth assignment of error, he

argues that his trial counsel was ineffective for failing to object to the court’s imposition of costs.

       {¶37} “R.C. 2947.23 mandates that the trial court assess the cost of prosecution against a

convicted criminal defendant.” State v. Payne, 9th Dist. No. 21178, 2003-Ohio-1140, ¶ 15. Yet,

a trial court must orally inform a defendant of his obligation to pay costs at the time of

sentencing so as to give the defendant an opportunity to claim indigency and seek a waiver of

payment. State v. Joseph, 125 Ohio St.3d 76, 2010-Ohio-954, ¶ 22. Similarly, R.C. 2941.51(D)

allows a trial court to order a defendant to pay some or all of his court-appointed attorney fees,

but only after finding that the defendant is financially capable of doing so. State v. Marrero, 9th

Dist. No. 10CA009867, 2011-Ohio-3745, ¶ 20. A trial court commits reversible error when it

imposes costs or attorney fees against a defendant in the absence of such a notification. Joseph

at ¶ 22; State v. Warner, 9th Dist. No. 96CA006534, 2001 WL 1155698, *3-4 (Sept. 21, 2001).

The appropriate remedy for such an error as to costs is a “remand * * * to the trial court for the

limited purpose of allowing [the defendant] to move the court for a waiver of the payment of

court costs.” State v. Stallworth, 9th Dist. No. 25461, 2011-Ohio-4492, ¶ 32, quoting Joseph at ¶

23. As to an error in the imposition of attorney fees, the appropriate remedy is a remand for “a

determination of [the defendant’s] financial ability to pay for his court-appointed counsel.”

Warner at *4.

       {¶38} The record reflects that the trial court imposed costs and attorney fees upon Mr.

El-Jones in its sentencing entry, but did not orally inform him of his obligation to pay costs or

inform him that he would be responsible for his attorney fees at the time of sentencing. Mr. El-

Jones, therefore, did not have the opportunity to claim an inability to pay based on his indigency.
                                                20


His seventh and ninth assignments of error are sustained on that basis and the matter is remanded

to allow him to seek a waiver of court costs and for a determination of his ability to pay his

attorney fees. Joseph at ¶ 23; Warner at *4.

       {¶39} In light of our resolution of Mr. El-Jones’ seventh and ninth assignments of error,

his argument that his trial counsel was ineffective for failing to object to the imposition of costs

is moot. State v. Ross, 9th Dist. No. 25778, 2012-Ohio-1389, ¶ 29-30. Therefore, we decline to

address his eighth assignment of error. App.R. 12(A)(1)(c).

                                 ASSIGNMENT OF ERROR X

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR
       WHEN IT SENTENCED [MR.] EL-JONES BASED ON INFORMATION NOT
       CONTAINED IN THE RECORD.

                                ASSIGNMENT OF ERROR XI

       [MR.] EL-JONES WAS DENIED HIS CONSTITUTIONAL RIGHT TO
       EFFECTIVE ASSISTANCE OF TRIAL COUNSEL WHEN HIS TRIAL
       COUNSEL FAILED TO ARGUE THAT THE TRIAL [COURT] SHOULD NOT
       HAVE CONSIDERED INFORMATION NOT CONTAINED IN THE
       OFFICIAL RECORD WHEN IT SENTENCED [MR.] EL-JONES.

       {¶40} In his tenth assignment of error, Mr. El-Jones argues that the trial court erred by

sentencing him (1) on a community control violation in the absence of a hearing at which the

State produced evidence, and (2) based partially on a recording the judge viewed at the

suppression stage that was never admitted into evidence. In his eleventh assignment of error,

Mr. El-Jones argues that his trial counsel was ineffective for failing to object to the foregoing

deficiencies.

       {¶41} This Court lacks jurisdiction to consider the arguments that the trial court failed to

hold a hearing on Mr. El-Jones’ community control violation or that Mr. El-Jones’ trial counsel

was ineffective for not alerting the trial court to that alleged error. Mr. El-Jones only filed a
                                                 21


notice of appeal in Criminal Case No. 2011-01-0136 and only attached the sentencing entry from

that case. Yet, the trial court did not sentence Mr. El-Jones to a community control violation in

Case No. 2011-01-0136. The community control violation arose from Criminal Case No. 2009-

03-0856. And while the trial court held a combined sentencing hearing for both this case and

Case No. 2009-03-0856, the sentencing entry in this case only indicates that Mr. El-Jones must

serve his sentence in this case concurrently with Case No. 2009-03-0856 (the community control

violation). It does not set forth a finding of guilt on the community control violation or the

actual sentence the court imposed for the violation. An appeal from the community control

violation imposed in Case No. 2009-03-0586 is not before this Court.

       {¶42} “This [C]ourt does not have jurisdiction to review the trial court’s decision absent

the filing of a notice of appeal pursuant to App.R. 4, App.R. 5, and R.C. 2505.04.” State v.

Daniels, 9th Dist. No. 98CA007211, 2001 WL 276350, *4 (Mar. 21, 2001). Because Mr. El-

Jones has not filed a notice of appeal from the entry sentencing him to a community control

violation in Case No. 2009-03-0856, we lack jurisdiction to consider the alleged errors arising

out of that conviction. See State v. Culgan, 9th Dist. No. 08CA0080-M, 2009-Ohio-2783, ¶ 9.

As such, we do not reach the merits of Mr. El-Jones’ tenth and eleventh assignments of error

insofar as they concern his community control violation.

       {¶43} Next, Mr. El-Jones argues that the trial court erred in sentencing him because, as a

part of its sentencing rationale, the court referenced a recording of Mr. El-Jones’ interview with

the police. The trial court viewed the recording as a result of Mr. El-Jones’ motion to have it

suppressed and ruled that the State could play the recording for the jury. Although the State

ultimately chose not to introduce the recording at trial, the trial court referred to the recording at
                                                22


sentencing. Mr. El-Jones argues that it was improper for the court to consider the recording in its

sentencing rationale because the recording was never admitted as evidence.

       {¶44} Mr. El-Jones cites this Court to R.C. 2947.06 as the source for matters a trial court

may consider in sentencing a defendant. That statute, however, only pertains to mitigation

testimony. R.C. 2947.06. It does not prohibit a sentencing court from considering evidence

introduced at the suppression stage of the same criminal case. R.C. Chapter 2929 governs

sentencing. In particular, R.C. 2929.11 and 2929.12 set forth a nonexclusive list of factors a

court must consider in felony sentencing and R.C. 2929.19 pertains to sentencing hearings. See

State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, ¶ 36-47. R.C. 2929.19(B)(1) provides that,

among other enumerated items, “the court, before imposing sentence, shall consider the record *

* *.” Mr. El-Jones has not pointed this Court to any authority standing for the proposition that

the court could not consider the recording it reviewed at the suppression stage as part of “the

record” it was required to consider before sentencing Mr. El-Jones. R.C. 2929.19(B)(1). See

generally State v. Myers, 9th Dist. No. 3078-M, 2001 WL 324397, *2 (Apr. 4, 2001) (court did

not err by considering videotape during sentencing hearing that the State did not introduce during

the guilt phase of the trial). Moreover, Mr. El-Jones has not shown that he was prejudiced by the

court’s consideration of the recording. The court indicated that its two biggest concerns in

sentencing Mr. El-Jones were his behavior in court and the fact that the court felt Mr. El-Jones

had taken steps to plan Kirksey’s shooting and to feign his own injury, lying about a non-existent

gunshot wound to facilitate his escape. The court pointed to the recording as an example of Mr.

El-Jones’ inability to cooperate or acknowledge any wrongdoing. Specifically, the court noted

that in the recording Mr. El-Jones denied knowing Lee, the mother of his child, and also denied

knowing his cousin. Even absent the recording, however, there was other evidence in the record
                                                 23


to support the trial court’s sentencing concerns. That evidence included the fact that Mr. El-

Jones evaded a police manhunt for over a year.

       {¶45} Mr. El-Jones has not shown that the trial court erred by considering the recording

of his interview with police during sentencing or that he was prejudiced by the court’s

consideration of the recording. As such, his tenth assignment of error is overruled. Because Mr.

El-Jones has not shown error or prejudice as a result of the court’s consideration of the record,

his ineffective assistance of counsel argument also must fail, as it is premised upon the same

error. Accordingly, Mr. El-Jones’ eleventh assignment of error is also overruled.

                                                 III.

       {¶46} Mr. El-Jones’ seventh and ninth assignments of error are sustained, and the matter

is remanded to afford him the opportunity to seek a waiver of the payment of court costs and for

a determination of his ability to pay his attorney fees. Mr. El-Jones’ remaining assignments of

error are overruled. The judgment of the Summit County Court of Common Pleas is affirmed in

part, reversed in part, and the cause is remanded for further proceedings consistent with the

foregoing opinion.

                                                                        Judgment affirmed in part,
                                                                                 reversed in part,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                24


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                     CARLA MOORE
                                                     FOR THE COURT



CARR, J.
BELFANCE, J.
CONCUR.


APPEARANCES:

DENISE E. FERGUSON, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.